[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR JUDGMENT
This case is controlled by Calnan v. Administrator, UnemploymentCompensation Act, 43 Conn. App. 779, 686 A.2d 134 (1996); Chavez v.Administrator, Unemployment Compensation Act, 44 Conn. App. 105. InCalnan the appellate court reversed the trial court and held that in order for a plaintiff to challenge the findings of the board of review properly on appeal, the plaintiff must file a motion to correct those findings. As in Calnan, the plaintiff in this case did not move to correct the findings of the board before appealing to the trial court.
In appeals of this nature the court cannot substitute its discretion for that legally vested in the commissioner but determines on the record whether there is a logical and rational basis for the decision of the commissioner or whether, in the light of the evidence, he has acted illegally or in abuse of his discretion. Bartlett v. Administrator,142 Conn. 497, 505; Stapleton v. Administrator, 142 Conn. 160, 165;Lanyon v. Administrator, 139 Conn. 20, 28.
Further, the purpose of the Unemployment Compensation Act is remedial, and its provisions are to be construed liberally as regards beneficiaries in order that it may accomplish its purpose. Derench v. Administrator,141 Conn. 321, 324, see Kelly v. Administrator, 136 Conn. 482, 487. The legislature has emphasized this purpose in § 31-274 (c) in the following language: "The provisions of this chapter shall be construed, interpreted and administered in such manner as to presume coverage, eligibility and nondisqualifiction in doubtful cases." Taminski v.Administrator, Unemployment Compensation Act, et al, 168 Conn. 324, 328
(1975).
In addition to the cases cited herein, the court has reviewed the record certified to it by the Board of Review, the plaintiff's Appeal and Appeal to the Superior Court, the plaintiff's pleadings and has considered CT Page 16224 all of its submissions and remarks made at the hearing held on November 20, 2002.
The decision of the Board of Review follows reasonably from the facts found and correctly applies the law to those facts. The decision is not arbitrary, capricious or contrary to law. The decision is affirmed.
The appeal is dismissed.
BY THE COURT,
___________________ BALLEN, JUDGE TRIAL REFEREE CT Page 16225